ORDER

PER CURIAM.
Movant Brian Franks appeals from the judgment denying his Rule 29 .15 motion for post-conviction relief. The convictions sought to be vacated were for one count of first degree assault, § 565.050 RSMo 1994, and one count of armed criminal action, § 571.015 RSMo 1994. Movant was sentenced to concurrent terms of ten years and three years respectively for these offenses, to run consecutively with previously-imposed ten year sentences in other cases.1 Movant argues (1) that his trial counsel was ineffective for submitting an instruction which listed his prior convictions and instructed the jury they could only consider the prior convictions in assessing his credibility and not as evidence of guilt, and (2) that his appellate counsel was ineffective for failing to raise a claim of evidentiary error on direct appeal.
We have reviewed the briefs of the parties and the record on appeal, and find that the motion court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum for their use only explaining the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).

. The convictions and sentences were affirmed on direct appeal. State v. Franks, 955 S.W.2d 793 (Mo.App. E.D.1997).